DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone discussion with Attorney Mr. Georgy M Taylor (Reg. No. 34263) on 07/15/2022 and email received on  07/15/2022.
The application has been amended as follows:

1. (Currently Amended) A method of determining if a vehicle is moving, the method comprising:
acquiring a first image corresponding to a first time period;
acquiring a second image corresponding to a second time period, wherein the first image and the second image are taken from a camera from a frame of reference of the vehicle;
creating, via an optical flow algorithm, a forward optical flow image based on the first and second images, wherein the forward optical flow image identifies any image portions corresponding to one or more objects that have moved from the first time period to the second time period;
creating, via the optical flow algorithm, a backward optical flow image based on the first and second images, wherein the backward optical flow image identifies any image portions corresponding to one or more objects that have moved from the second time period back from the first time period;
apply an optical mask to the forward optical flow image to produce a masked forward optical flow image;
detecting, via the optical flow algorithm, a difference between one or more portions of the first image and a respective one or more portions of the second image, wherein the one or more image portions correspond to an object moving independent of the vehicle;
removing the one or more image portions of the first and second images based on the difference; and
determining movement of the vehicle based on the remaining image portions via a machine learning algorithm that is applied to the masked forward optical flow image;
wherein the machine learning algorithm detects motion of the vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Ogata and Zhu appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 8 and 15, Ogata discloses a method to provide an external environment recognizing device for a vehicle that accurately detects a position of a moving object with high accuracy only with an image captured by a camera without adding a measurement sensor. Zhu discloses a neural network architecture for deep odometry assisted by static scene optical flow. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, create, via an optical flow algorithm, a forward optical flow image based on the first and second images, wherein the forward optical flow image identifies any image portions corresponding to one or more objects that have moved from the first time period to the second time period; create, via the optical flow algorithm, a backward optical flow image based on the first and second images, wherein the backward optical flow image identifies any image portions corresponding to one or more objects that have moved from the second time period back from the first time period; apply an optical mask to the forward optical flow image to produce a masked forward optical flow image; and determine movement of the vehicle based on the remaining image portions via a machine learning algorithm that is applied to the masked forward optical flow image;
 Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 2-7 are dependent upon claim 1. Claims 9-14 are dependent upon claim 8. Claims 16-20 are dependent upon claim 15. These claims are allowable for at least the same reasons given for independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664